Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Election/Restrictions
2.          Applicant’s election without traverse of Species I, Claims 1, 3, 7, 9, 11, 15, in the reply filed on 06/01/21 is acknowledged.  
3.	Claims 2, 4, 8, 10, 12, 16, withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species II, there being no allowable generic or linking claim. 
Double Patenting
4.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
5.          Claims 1, 3, 5, 7, 9, 11, 13, 15, provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of copending Application No. 16/794,613.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the limitations are similar.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.
6.          Claims 1, 3, 5, 7, 9, 11, 13, 15, are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of Inoguchi (U.S. Application No. 16794613) in view of Tosok Corp, (JP 11-351828), further in view of Naiki et al. (U.S. Pub. No. 
As to claim 1, Inoguchi ‘4613 teaches: 
container film having a first face and a second face and conveyed in a predetermined direction, wherein a plurality of tablets are arranged at predetermined intervals on the first face, (claim 1, lines 2-3);
an illumination device that irradiates with predetermined light an inspection area in which the tablets conveyed by the container film are inspected, (claim 1, lines 5-6);
a plurality of imaging devices each of which takes, along a predetermined direction, an image of part of side faces of the tablets located in the inspection area, wherein the predetermined direction is inclined to the the first, (claim 1, lines 9-12); and
a processor that inspects an appearance of the side faces of the tablets based on image data obtained by the imaging device, (claim 1, lines 13-14), wherein
the imaging devices are placed around the inspection area on the face, in plan view viewed in a direction perpendicular to the face, (claim 1, lines 15-17) and
each of the imaging devices comprises:
an imaging element that comprises a light receiving face; and a both-side telecentric optical system that forms an image of the tablets located in the inspection area onto the imaging element, (claim 1, lines 19-22) wherein
the light receiving face and a principal plane of the both-side telecentric optical system are set to satisfy Scheimpflug condition relative to the tablets located in the inspection area, (claim 1, lines 23-25).

As to claim 3, Inoguchi ‘4613 teaches in claims 3-4.
As to claim 7, Inoguchi ‘4613 teaches in claim 7.
           As to claim 9, 11, 15, Inoguchi ‘800 teaches in claims 11-20.
           As to claims 17, although Inoguchi ‘4613 does not teach the both-side telecentric optical system integrally comprises an object-side lens, an aperture diaphragm, and an imaging-side lens, it is inherent that any camera must contain lens and aperture diaphragm.
           As to claims 18, although Inoguchi ‘4613 does not teach the object-side lens collects a reflected light from the tablets, the imaging-side lens focuses the reflected light transmitted from the object-side lens through the aperture diaphragm and forms the image onto the light receiving face of the imaging element, and an optical axis of the object-side lens and the imaging-side lens is parallel to a principal ray of the reflected light, Tosok teaches, (figures 4, 5, cameras 14, 15, sides of lead 3 and package 2).  It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify Inoguchi ‘4613 by having the object-side lens 
Allowable Subject Matter
7.	Claims 5-6, 13-14, have been cancelled.
8.	Claims 1, 3, 7, 9, 11, 15, 17, 18, would be allowable if overcome the rejection(s) under Double Patenting, set forth in this Office action, and if cancel all non-elected claims.
9.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claim 1. 
10.          As claim 1, the prior art of record taken alone or in combination, fails to disclose or render obvious an appearance inspection device comprising a transparent container film having a first face and a second face and conveyed in a predetermined direction, wherein a plurality of tablets are arranged at predetermined intervals on the first face; an illumination device that irradiates with predetermined light an inspection area in which the tablets conveyed by the container film are inspected; a plurality of imaging devices each of which takes, along a predetermined direction, an image of part of side faces of the tablets located in the inspection area, wherein the predetermined direction is inclined to both the first and second fear faces; and the imaging devices are placed around the inspection area on the second face that in plan view viewed in a direction perpendicular to the second face, and each of the imaging devices comprises: an imaging element that comprises a light receiving face; and a both-side telecentric .
Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
September 8, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877